               Case 1:17-mj-00008-BAM Document 3 Filed 07/22/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-MJ-00008-BAM

12                                 Plaintiff,            GOVERNMENT MOTION TO DISMISS AND
                                                         ORDER
13                          v.

14   GIOVANI BAROCIO,

15                                Defendant.

16

17           The United States of America, by and through its undersigned counsel, hereby moves for

18 dismissal of the above-captioned matter for the following reason.

19           Today, the undersigned was notified that the defendant, who is wanted for murder in Stanislaus

20 County, has been apprehended in Mexico and arrived in Sacramento on July 16, 2020. The defendant is

21 currently in the custody of the Stanislaus County jail and will be prosecuted at the state level for the

22 homicide. In light thereof, the government moves to dismiss the complaint, alleging a violation of 18

23 U.S.C. § 1073.

24    ////

25    ////

26    ////

27    ////

28    ////


       MOTION TO DISMISS AND PROPOSED ORDER
30
              Case 1:17-mj-00008-BAM Document 3 Filed 07/22/20 Page 2 of 2

 1
      Dated: July 22, 2020                        McGREGOR W. SCOTT
 2                                                United States Attorney

 3                                           By: /s/ KAREN A. ESCOBAR
                                                 KAREN A. ESCOBAR
 4                                               Assistant United States Attorney

 5

 6                                           ORDER

 7

 8 IT IS SO ORDERED.

 9
     Dated:   July 21, 2020                             /s/   Sheila K. Oberto      .
10                                            UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      MOTION TO DISMISS AND PROPOSED ORDER
30
